Name: Commission Regulation (EEC) No 3651/89 of 5 December 1989 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 12. 89 Official Journal of the European Communities No L 357/11 COMMISSION REGULATION (EEC) No 3651/89 of 5 December 1989 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3773/87 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 8 December 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 December 1989 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p. 26. (4 OJ No L 355, 17. 12. 1987, p. 19 . No L 357/12 Official Journal of the European Communities 7. 12. 89 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 51 0701 90 59 New potatoes 29,24 1 267 235,33 60,55 205,58 5 236 22,65 43 949 68,29 19,77 1.20 0702 00 10 0702 00 90 Tomatoes 71,92 3 076 568,31 146,43 500,01 13 417 55,50 107 863 165,19 52,47 1.30 0703 10 19 Onions (other than sets) 14,90 637 117,75 30,33 103,59 2 780 11,49 22 348 34,22 10,87 1.40 0703 20 00 Garlic 226,53 9 688 1 789,87 461,18 1 574,76 42 258 174,79 339 709 520,25 165,25 1.50 ex 0703 90 00 Leeks 33,95 1 484 275,54 70,85 241,09 5 907 26,53 51 655 79,99 21,70 1.60 ex 0704 10 10 ex 0704 10 90 Cauliflowers 24,64 1 063 194,92 50,89 171,59 4 055 19,14 37 482 57,16 17,15 1.70 0704 20 00 Brussels sprouts 44,76 1 931 355,63 92,23 312,60 7 362 34,82 68 116 103,74 31,19 1.80 0704 90 10 White cabbages and red cabbages 38,06 1 659 308,56 79,12 269,72 6 651 29,67 58 324 89,33 24,62 1.90 ex 0704 90 90 Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) 78,06 3 338 616,80 158,92 542,67 14 562 60,23 117 066 179,28 56,94 1.100 ex 0704 90 90 Chinese cabbage 23,82 1 018 188,21 48,49 165,59 4 443 18,38 35 721 54,70 17,37 1.110 0705 11 10 0705 11 90 Cabbage lettuce (head lettuce) 64,51 2 759 509,72 131,33 448,46 12 034 49,77 96 742 148,16 47,06 1.120 ex 0705 29 00 Endives 35,98 1 568 291,05 74,89 252,83 6 361 28,07 54 951 84,47 23,52 1.130 ex 0706 10 00 Carrots 20,01 867 161,28 41,45 140,74 3 564 15,53 30 082 46,67 13,52 1.140 ex 0706 90 90 Radishes 101,95 4 360 805,56 207,56 708,75 19019 78,67 152 892 234,15 74,37 1.150 0707 00 11 0707 00 19 Cucumbers 78,37 3 352 619,28 159,56 544,86 14 621 60,47 117 538 180,00 57,17 1.160 0708 10 10 0708 10 90 Peas (Pisum sativum) 319,91 13 682 2 527,74 651,30 2 223,96 59 679 246,85 479 753 734,73 233,38 1.170 0708 20 10 0708 20 90 Beans (Vigna spp., Phaseolus spp.) 114,77 4 908 906,83 233,65 797,84 21 410 88,55 172112 263,58 83,72 1.180 ex 0708 90 00 Broad beans 31,11 1 355 251,99 64,78 218,65 5 512 24,26 47 309 73,04 20,38 1.190 0709 10 00 Globe artichokes 103,05 4 407 814,28 209,81 716,42 19 225 79,52 154 548 236,68 75,18 1.200 IIAsparagus : II IIIl\ \\ll 1.200.1 ex 0709 20 00  green 315,29 13 484 2 491,24 641,90 2 191,84 58 817 243,29 472 826 724,12 230,00 1.200.2 ex 0709 20 00  other 408,57 17 473 3 228,24 831,80 2 840,27 76 217 315,26 612 705 938,34 298,05 1.210 0709 30 00 Aubergines (egg-plants) 59,95 2 564 473,74 122,06 416,81 11 185 46,26 89 915 137,70 43,73 1.220 ex 0709 40 00 Celery stalks and leaves 44,75 1 914 353,64 91,12 311,14 8 349 34,53 67119 102,79 32,65 1.230 0709 51 30 Chantarelles 556,01 23 931 4 428,22 1 139,98 3 869,16 102 135 429,67 837 139 1 287,01 394,04 1.240 0709 60 10 Sweet peppers 85,33 3 649 674,23 173,72 593,20 15 918 65,84 127 966 195,97 62,25 1.250 0709 90 50 Fennel 22,39 976 182,01 46,65 157,86 3 933 17,46 34 299 52,61 14,50 1.260 0709 90 70 Courgettes 49,38 2111 390,16 100,53 343,27 9 211 38,10 74 051 113,40 36,02 1.270 ex 0714 20 00 Sweet potatoes, whole fresh 83,09 3 573 661,63 170,19 578,78 15 258 64,18 125 219 192,08 58,69 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), fresh 114,34 4 890 903,43 232,78 794,86 21 329 88,22 171 468 262,60 83,41 2.20 ex 0803 00 10 Bananas (other than plan ­ tains), fresh 37,89 1 620 299,38 77,13 : 263,40 7068 29,23 56 821 87,02 27,64 2.30 ex 0804 30 00 Pineapples, fresh 49,07 2 098 387,75 99,90 341,15 9 154 37,86 73 593 112,70 35,80 2.40 ex 0804 40 10 ex 0804 40 90 Avocados, fresh 115,14 4 924 909,78 234,41 800,44 21 479 88,84 172 672 264,44 83,99 2.50 ex 0804 50 00 Guavas and mangoes, fresh 198,26 8 479 1 566,56 403,64 1 378,29 36 986 152,98 297 327 455,35 144,63 2.60 Sweet oranges, fresh : ll \ llI-I I 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41  Sanguines and semi ­ sanguines 30,08 1 308 242,96 62,49 211,62 5 403 23,43 44 959 70,48 20,09 7. 12. 89 Official Journal of the European Communities No L 357/13 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.60.2 2.60.3 080510 15 0805 10 25 0805 10 35 0805 10 45 0805 10 19 0805 10 29 0805 10 39 0805 10 49  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  Others 34,99 32,68 1 496 1 397 276,48 258,26 71,23 66,54 243,25 227,22 6 527 6 097 27,00 25,22 52 475 49 017 80,36 75,06 25,52 23,84 2.70 2.70.1 2.70.2 2.70.3 2.70.4 2.80 2.85 250 2.90.1 250.2 2.100 2.110 2.120 ex 0805 20 10 ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 ex 0805 20 90 ex 0805 30 10 ex 0805 30 90 ex 0805 40 00 ex 0805 40 00 0806 10 11 0806 10 15 0806 10 19 0807 10 10 Mandarins (including tange ­ rines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh :  Clementines  Monreales and Satsumas  Mandarins and Wilkings  Tangerines and others Lemons (Citrus limon, Citrus limonum) fresh Limes (Citrus aurantifolia), fresh Grapefruit, fresh :  white  pink Table grapes Water-melons Melons (other than water ­ melons) 70,15 46,87 26,95 135,42 45,17 169,40 42,63 61,25 110,22 35,04 3 000 2 004 1 168 5 791 1 932 7 244 1 823 2 619 4 714 1 508 554,34 370,39 216,78 1 069,98 356,94 1 338,48 336,86 483,96 870,94 279,14 142,83 95,43 55,60 275,69 91,97 344,87 86,79 124,69 224,40 71,86 487,72 325,88 188,60 941,39 314,04 1 177,63 296,38 425,79 766,27 243,90 13 087 8 744 4 894 25 261 8 427 31 601 7 953 11 426 20 562 6 438 54,13 36,17 20,86 104,49 34,85 130,71 32,89 47,26 85,05 27,08 105 212 70 299 40 697 203 077 67 746 254 038 63 935 91 853 165 300 52 770 161,13 107.66 62,79 311,01 103,75 389,OS 97,91 140.67 253,15 81,12 51.18 34.19 . 18,36 98,78 32,95 123,57 31,10 44,68 80,41 24,83 2.120.1 2.120.2 2.130 2.140 2.150 2.160 2.170 2.180 2.190 2.200 2210 2.220 2.230 2.240 2.250 ex 080710 90 ex 080710 90 0808 10 91 0808 10 93 0808 10 99 ex 0808 20 31 ex 0808 20 33 ex 0808 20 35 ex 0808 20 39 0809 10 00 0809 20 10 0809 20 90 ex 0809 30 00 ex 0809 30 00 0809 40 11 0809 40 19 0810 10 10 0810 10 90 0810 40 30 0810 90 10 ex 0810 90 90 ex 0810 90 90 ex 0810 90 90  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral  Other Apples Pears (other than the Nashi variety (Pyrus Pyrifolia)) Apricots Cherries Peaches Nectarines Plums Strawberries Fruit of the species Vacci ­ nium myrtillus Kiwi fruit (Actinidia chinensis Planch.) Pomegranates Khakis Lychees 55,07 119,55 51,74 79,87 316,40 135,01 241,86 275,31 230,65 459,80 179,42 115,38 62,12 99,50 389,58 2 355 5 113 2 213 3 416 13 531 5 861 10 344 11 774 9 864 19 664 7 780 4 934 2 656 4 255 16 661 435,14 944,65 408,85 631,10 2 500,01 1 088,44 1 911,04 2 175,29 1 822,43 3 633,00 1 443,17 911,67 490,84 786,18 3 078,17 112,11 243,40 105,34 162,61 644,16 280,10 492,40 560,49 469,57 936,09 370,20 234,90 126,47 202,57 793,13 382,84 831,12 359,71 555,26 2 199,56 946,54 1 681,37 1 913,87 1 603,41 3 196,39 1 255,56 802,11 431,8.5 691,7C 2 708,24 10 273 22 303 9 652 14 900 59 024 24 154 45 119 51358 43 027 85 774 32 582 21 524 11588 18 561 72 674 42,49 92,25 39.92 61,63 244,14 104,92 186,62 212,43 177,97 354,79 138,91 89,03 47.93 76,77 300,60 82 587 179 290 77 598 119 781 474 491 201 540 362 706 412 860 345 889 689 526 270 928 173 032 93 160 149 214 584 223 126,48 274,58 118,84 183,44 726,67 315,80 555,48 632,29 529,72 1 055,99 418,03 264,99 142,67 228,51 894,72 40,17 87,21 37,74 58,26 230,81 91,25 176,44 200,83 168,26 335,42 122,25 84,17 45,31 72,58 284,20